It is believed that the trial court correctly decided the instant case, and that the judgment should be affirmed, in view of pertinent portions of the present statute (articles 4621-4623, Rev. Stat.), differing from the former statutes. The liability of the community estate for antenuptial debts of the wife is regarded as modified by the present statute, and regulated differently. In consequence, the case of Taylor v. Murphy, 50 Tex. 291, construing former statutes, becomes inapplicable. The present statute undertakes to impose liability and to limit such liability upon the community property for the wife's "debts," which include antenuptial debts, to the portion only as named of "the personal earnings of the wife, and the income, rents, and revenues from her separate property." The article means to affirmatively declare that, as such named property becomes the wife's contribution to the common estate, her debts, except for "necessaries," must be paid out of it. It works out for the right, and imposes no legal hardship upon either the husband or the wife.
It was within the power of the Legislature to exempt a portion of the community property and to make liable a given portion only for the wife's antenuptial debts. The Supreme Court determined that the Legislature, in view of the Constitution, did not have power to make earnings or income, rents, and revenues of separate property of the wife her separate property, and that such property was community property. Arnold v. Leonard, 114 Tex. 535, 273 S.W. 799. But the court further expressly determined, and correctly so, that the Legislature had the authority to define the wife's rights in the common property, and to "confide the management, control, and disposition thereof to the wife alone" as respects the specified part. The court further determined that the Legislature "could exempt, not only her separate property, but said portions of the community, from payment of the husband's debts." The converse is legally true, that the liability of the community property for the payment of the wife's debts, antenuptial as well as other debts contracted by her except for "necessaries," may be limited to certain portions specially named, and the other portions exempted therefrom. It is thought that is the purpose and intention of the present enactment, and that it should be so construed.